Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant’s 2/2/21 arguments are persuasive.

Election/Restrictions
Claims 12-14 remain withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 6, 7, 9, 11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammerstad et al. (WO 2015/163859 A1).
Regarding claim 1, Hammerstad discloses a fluid ejection device, comprising: 
a molded body (16, Fig. 9; see paras 17 and 19-22) having a molded thickness and including a first molded surface (surface of 16 that is coplanar with 46, Fig. 9) and a 
a fluid ejection die molded into the molded body (14, Fig. 9 and paras 17 and 19-22), 
the fluid ejection die having a thickness and including a first surface coplanar with the first molded surface of the molded body (upper surface of 46, Fig. 9) and a second surface coplanar with the second molded surface of the molded body (42, Fig. 9), the first surface of the fluid ejection die having a plurality of fluid ejection orifices (34, Fig. 9) formed therein and the second surface of the fluid ejection die having at least one fluid feed slot formed therein (40, Fig. 9) 
the molded thickness of the molded body being equal to the thickness of the fluid ejection die (The portion of 16, that is coplanar with 42 (Fig. 9), reads on this limitation.).
Regarding claim 2, Hammerstad further discloses the fluid ejection device of claim 1, wherein the fluid ejection die includes a substrate (20, Fig. 9) and a fluid architecture supported by the substrate (44 and 46, Fig. 9), the substrate comprising the second surface of the fluid ejection die and having the at least one fluid feed slot formed therein (see Fig. 9), and the fluid architecture providing the first surface of the fluid ejection die and including the plurality of fluid ejection orifices (see Fig. 9).
Regarding claim 3, Hammerstad further discloses the fluid ejection device of claim 2, wherein the fluid architecture includes a plurality of fluid ejection chambers (see Fig. 9) each communicated with a respective one of the fluid ejection orifices and having a respective drop ejecting element therein (inherent in fig. 9).
claim 4, Hammerstad further discloses the fluid ejection device of claim 2, wherein the fluid architecture includes an orifice layer (46, Fig. 9) having the plurality of fluid ejection orifices formed therein, the orifice layer comprising the first surface of the fluid ejection die (see Fig. 9).
Regarding claim 6, Hammerstad further discloses the fluid ejection device of claim 1, wherein the fluid ejection die comprises a plurality of fluid ejection dies molded into the molded body (see Figs. 1-4), each of the fluid ejection dies having the first surface coplanar with the first molded surface of the molded body and the second surface coplanar with the second molded surface of the molded body (see Figs. 1-4).
Regarding claims 7 and 11, please note the rejection as set forth above with respect to claim 1.  Claims 7 and 11 is rejected for similar reasons as claim 1; detailed discussion is omitted for brevity.
Regarding claims 9 and 15, please note the rejection as set forth above with respect to claim 2.  Claims 9 and 15 is rejected for similar reasons as claim 2; detailed discussion is omitted for brevity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammerstad et al. (WO 2015/163859 A1) in view of Chen et al. (US 2016/0001551 A1).
Regarding claim 5, Hammerstad discloses the fluid ejection device of claim 1, wherein the substrate comprises a silicon substrate (see para 16), and the molded body comprises an epoxy mold compound (Hammerstad does not disclose this.  However, this is disclosed in Chen below.).
Hammerstad does not disclose that the molded body comprises an epoxy mold compound.
However, Chen discloses that the molded body comprises an epoxy mold compound (see Chen’s paras 23-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hammerstad with the teachings of Chen, for the purpose of minimizing cost.
claim 10, please note the rejection as set forth above with respect to claim 5.  Claim 10 is rejected for similar reasons as claim 5; detailed discussion is omitted for brevity.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

February 14, 2021